J-S63015-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    STEVEN WILLIAMS                            :
                                               :
                       Appellant               :        No. 181 EDA 2019

        Appeal from the Judgment of Sentence Entered January 11, 2019
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0008041-2017


BEFORE:      GANTMAN, P.J.E., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY GANTMAN, P.J.E.:                       FILED DECEMBER 30, 2019

        Appellant, Steven Williams, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his bench

trial convictions for indecent assault of a person less than 13, endangering

welfare of children (“EWOC”), and corruption of minors.1 We affirm.

        In its opinions, the trial court fully and correctly set forth the relevant

facts and procedural history of this case.         Therefore, we have no need to

restate them. We add that Appellant’s sentence also included an obligation to

register for life as a Tier III offender under the Sexual Offender Registration

and Notification Act (“SORNA”).

        Appellant raises the following issues for our review:

           DID THE [TRIAL] COURT ERR BY GRANTING THE [SECTION]
____________________________________________


1   18 Pa.C.S.A. §§ 3126(a)(7), 4304(a)(1), 6301(a)(1)(i), respectively.

*   Retired Senior Judge assigned to the Superior Court.
J-S63015-19


         404(B) PRIOR BAD ACTS MOTION OF THE COMMONWEALTH
         TO ADMIT OTHER ACTS EVIDENCE?

         WAS THE EVIDENCE            INSUFFICIENT     TO    CONVICT
         [APPELLANT]?

(Appellant’s Brief at 3).

      The standard of review for admission of evidence is as follows: “The

admissibility of evidence is at the discretion of the trial court and only a

showing of an abuse of that discretion, and resulting prejudice, constitutes

reversible error.” Commonwealth v. Ballard, 622 Pa. 177, 197-98, 80 A.3d
380, 392 (2013), cert. denied, ___ U.S. ___, 134 S. Ct. 2842, 189 L. Ed. 2d
824 (2014).

         The term “discretion” imports the exercise of judgment,
         wisdom and skill so as to reach a dispassionate conclusion,
         within the framework of the law, and is not exercised for the
         purpose of giving effect to the will of the judge. Discretion
         must be exercised on the foundation of reason, as opposed
         to prejudice, personal motivations, caprice or arbitrary
         actions. Discretion is abused when the course pursued
         represents not merely an error of judgment, but where the
         judgment is manifestly unreasonable or where the law is not
         applied or where the record shows that the action is a result
         of partiality, prejudice, bias or ill will.

Commonwealth v. Goldman, 70 A.3d 874, 878-79 (Pa.Super. 2013), appeal

denied, 624 Pa. 672, 85 A.3d 482 (2014). “To constitute reversible error, an

evidentiary ruling must not only be erroneous, but also harmful or prejudicial

to the complaining party.”    Commonwealth v. Lopez, 57 A.3d 74, 81

(Pa.Super. 2012), appeal denied, 619 Pa. 678, 62 A.3d 379 (2013).

      After a thorough review of the record, the briefs of the parties, the


                                     -2-
J-S63015-19


applicable law, and the well-reasoned opinions of the Honorable Timika R.

Lane and the Honorable Lucretia Clemons, we conclude Appellant’s issues

merit no relief. The trial court opinions comprehensively discuss and properly

dispose of the questions presented. (See Trial Court Opinion, filed June 10,

2019, at 2-5 unpaginated) (finding: (1) factual circumstances of Appellant’s

alleged sexual assault of Victim and J.R. were nearly identical; at time of

abuse, both Victim and J.R. were under age of ten; both Victim and J.R.

described very similar instances of sexual assault; lapse in time from

Appellant’s purported sexual assault of J.R. to J.R.’s disclosure of assault and

Appellant’s assault of Victim did not outweigh similarity of alleged events of

both assaults; any prejudice Appellant suffered from admission of J.R.’s

alleged sexual abuse did not outweigh probative value; J.R.’s allegation

against Appellant was necessary to combat Appellant’s trial strategy of

impeaching Victim’s credibility by arguing J.R. convinced Victim to lie; bench

trial further minimized any prejudicial effect). (See also Trial Court Opinion,

filed April 17, 2019, at 4-8) (finding: (2) Appellant failed to specify in his Rule

1925(b) statement which elements of offenses were not satisfied by evidence;

therefore, Appellant’s sufficiency claim is waived; moreover, even if Appellant

had preserved his sufficiency claim, it would not merit relief; Victim testified

that when she was five years old, Appellant touched her vagina and buttocks

with his hand while on top of her; to extent Appellant asserts evidence was

insufficient because there was no physical evidence of abuse, testimonial


                                       -3-
J-S63015-19


evidence alone can be sufficient; at trial, there was testimonial evidence of

each element of each crime from Victim; Victim’s testimony met requirements

of indecent assault of person less than 13; as to Appellant’s conviction for

EWOC, trial evidence established Victim lived with Appellant and that

Appellant and Victim’s grandmother, L.R., were sole two adults at house when

sexual assault occurred; evidence also showed Appellant supervised Victim

and her siblings on occasion when L.R. was not present; when Victim and L.R.

temporarily moved to hotel, Appellant was often present; therefore, evidence

established Appellant was person supervising welfare of Victim and satisfied

all elements of EWOC; regarding corruption of minors conviction, trial

evidence showed Appellant was over 18 and Victim was under 18, when

Appellant sexually abused Victim; therefore, Commonwealth presented

sufficient evidence to convict Appellant of corruption of minors). The record

supports the trial court’s decision. Accordingly, we affirm on the basis of the

trial court opinions.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/19



                                     -4-
)
)
J                                                                                         Circulated 12/17/2019 12:40 PM

)
!
,.
I
,.                             IN THE COURT OF COMMON PLEAS
                              FOR THE COUNTY OF PHILADELPHIA
                                   CRIMINAL. TRIAL DIVISION


     COMMONWEAL TH                                                     COURT QF COMMON PLEAS
                                                                       PHILADELPHIA COUNTY
     v.
     STEVEN WILLIAMS                                                    NO. CP-51-CR-0008041-2017


                                                     OPINION

                                           · Lucretia Clemons, J.


          Defendant Steven Williams appeals from his judgment of sentence entered on October 26,
                                                                                                                                      /
     2018, after the Honorable Timika Lane found Defendant guilty of: Indecent Assault of a Person

     Less Than Thirteen (13) Years of Age, 18 Pa. C.S. § 3126; Endangering the Welfare of a Child,

     18 Pa. C.S. § 4304; and Corruption of Minors, 18 Pa. C.S. § 6301. On appeal, Defendant

     challenges the weight and sufficiency of the evidence for his convictions. Judge Lane requested

     that this Court, which heard and granted the Commonwealth's Pa. R.E. § 404(b) Prior Bad Acts

     Motion on October 2, 2018, prepare an opinion addressing the grant of the Commonwealth's Pa.

     R.E. § 404(b) motion.




                                                                                                    .�              ""
                                                                                                                    c::,

                                                                                                                "°
                                                                                                                c.;            t.:· .. ,
                                                                                                                c:::              �
                                                                                                                ::.:
                                                                                                - ..
                                                                                                [
                                                                                                                C)




                                      -
                                        CP,$1-CR-�t-201;
                                                                  -        -
                                                                                    '
                                                         C?rnm- v \\\llll\MS, STEVEN .
                                                                                                               -
                                                                                                               v
                                                                                                               r»-

                                                                                                               �
                                                                                                                           r
                                                                                                                           \
                                                                                                                                  -
                                                        Opcmon
                                                                                                    -,   '
                                                                                                         : '
                                                                                                         r r
                                                                                                               C)
                                                                                                               co
                                                                                                         l.'
                                             1111111111111111111111111
                                                .     8281280451                    .
                                                            .   -·   - .. --
 I.       FACTUAL HISTORY

          During the motions hearing, the Commonwealth presented the following evidence: When

      I.A. was five years old, she visited her grandmother         L .. ?i. .. _ _   and stayed overnight at

      her home. N.T. Motion at 4. While I.A. was sleeping in bed with her grandmother and

      Defendant, Defendant rolled on top of her, put his hands down her pajama pants, and touched

      her buttocks and vagina. Id. I.A.'s mother, J.R., alleged that Defendant also sexually

      assaulted her in a similar fashion when she was approximately eight years old. Id. at 5. When

      J.R. was visiting her mother, Defendant touched the outside of her vagina with his hand

      while she was wearing a bathing suit. Id. I,.., 'it· ·   ·      was in the room when this assault

       happened, but she was under the influence of crack cocaine and did not react to what was

       happening. Id. at pp. 5-6. The Commonwealth sought to admit this prior instance of sexual

       assault as a "prior bad act" admissible under Pa. R.E. § 404(b).

 II.      DISCUSSION

          Although "[elvidence of a crime, wrong, or other act is not admissible to prove a person's

character in order to show that on a particular occasion the person acted in accordance with the

character," Pa. R.E. § 404(bX 1 }, this Court did not admit this evidence as general proof of

Defendant's bad character or his propensity to commit crimes. Rather, this Court found that the

admission of Defendant's prior bad act was admissible as evidence of a common plan or scheme.

In ruling that the evidence of Defendant's prior bad act should be admitted in this trial as

evidence of a common plan, this Court applied a tripartite test: First, the Court "examine]d] the

details and surrounding circumstances of each criminal incident to assure that the evidence

reveals criminal conduct which is distinctive and so nearly identical as to become the signature

of the same perpetrator." Com. v. Tyson, 119 A.3d 353, 358-59 (Pa. Super. 2015} (en bane)
(quoting Com. v. O.D.M.• Sr., 926 A.2d 984, 987 (Pa. Super. 2007)). Second, the Court

considered whether the evidence was "too remote in time to be probative." Id. at 359. Third, the

Court evaluated whether the "probative value of the evidence [was] outweighed by its potential

prejudicial impact upon the trier of fact." Id.

             A. The details of each incident were so similar that they could be considered the
                 signature of Defendant.

        First, the factual circumstances of the Defendant's alleged sexual assaults of J.R. and I.A.

were "distinctive and so nearly identical" that they constituted "the signature of the same

perpetrator." Relevant to such a finding will be the habits or patterns of action or conduct

undertaken by the perpetrator to commit crime, as well as the time, place, and types of victims

typically chosen by the perpetrator." Id. For prior conduct to be admissible to reflect the

defendant's "signature," it is not enough that they are crimes of the same general class. Com. v.

Semenza, 127 A.3d l, 7 (Pa. Super. 2015). Rather, other offenses are admissible as evidence of a

defendant's common plan "where the crimes are so related that proof of one tends to prove the

otherl]." Id (citing Com. v. Elliott, 549 Pa. 132, 145 (1997}, abrogated on other grounds by

Com. v. Freeman, 573 Pa. 532 (2003}}.

        The factual circumstances of Defendant's alleged assaults of J.R. and I.A. are strikingly

similar. J.R. and I.A. are the biological daughter and granddaughter of: I-� ·R ..       '•,



respectively, who is the long-term partner of Defendant. N.T. Motion 10/2 at 7.. L- c 'IZ�

had "on-and-off' custody of both J.R. and I.A. when these alleged instances occurred. Id. Both

J.R. and I.A. were under the age of ten when Defendant allegedly sexually assaulted them. Id.

They are also the same race. Id. Additionally, both describe very similar instances of sexual

assault. J .R. alleges that as L.. �- i\.   __   watched, Defendant touched the outside of her vagina

with his hand. Id. at 5. I.A. alleges that as l-., � ..        watched, Defendant put his hands down
her pajama pants and rubbed her buttocks and the outside of her vagina. Id. at 8. These incidents

are remarkably similar and are certainly enough to make out a distinctive pattern as required

under Pa. R. E. § 404(b).

           B. The prior bad act was not too remote in time to be prejudicial.

       Defendant argues that because the incident concerning J.R. happened in 1995 and was

not disclosed until 2016, its admission was more prejudicial than probative. Def. SOE at 1. This

is unpersuasive. When considering whether a prior bad act is too remote in time to be admissible

for its probative value, "the importance of the time period is inversely proportional to the

similarity of the crimes in question." See Com. v. Aikens, 990 A.2d 1181, 1186 (Pa. Super.

20 l 0) (holding evidence of defendant's prior rape of his biological daughter ten years earlier was

admissible at trial for indecent contact with his other biological daughter, where the fact patterns
                                                                                          I




in the two assaults were markedly similar). Although there is both a lapse in time between the

assault of J.R. and the assault of I.A., as well as a lapse between the assault of J.R. and her

disclosure, this did not outweigh the similarity of the previous allegation and the instant case.

Both J.R. and I.A. are biologically related to L� � ..- ·   · :. Defendant's long-term partner. N.T.

Motion 10/2 at 7. The assaults also happened when J.R._and I.A. were roughly the same age. Id.

Additionally, the details of both assaults are remarkably similar. Id. at pp. 5-8. Thus, the Court

found that the similarity of the crimes minimized the lapse in time between the previous assault

and the assault against I.A.

            C. Admission of J.R.'s disclosure was not more prejudicial than probative.

        Lastly, although J.R.' s testimony was undoubtedly prejudicial to Defendant, its probative

value outweighed this prejudicial impact. The Court was clear that admission of the prior

allegation against Defendant was necessary to combat Defendant's trial strategy of impeaching
I.A.'s credibility by arguing that J.R., I.A.'s mother, convinced her to lie. N.T. Motion 10/2 at

20. The Court was also convinced that because Defendant was being tried in a bench trial and not

a jury trial, the prejudicia] impact was further minimized.' Id. at 18. " [l]t's Judge Lane and it's

not a jury, [she] can separate the allegations in a different way than people who are nonlawyers

and not judges[ ...] I, frankly, have confidence in Judge Lane, having heard so many of these

type of cases, [is] able to separate what this is used for." Id. at pp. 18, 21-22. This certainly

mitigates the prejudicial impact of the prior allegation. The Court also attempted to mitigate the

prejudicial impact of the prior bad act evidence by only allowing the evidence to come in "for

the limited purposes of common scheme or plan" and not for Defendant's propensity to commit

any crime. Id. at 22. For these reasons, the admission of the prior assault of J.R. was not

improper under Pa. R. E. § 404(b) and thus should be upheld.

III.    CONCLUSION

For the abovementioned reasons, the trial court's judgment and sentence should be affirmed.




                                                                                                     ---
                                                                BY THE COURT:


                                                                LUCRETIA CLEMONS, J.
                                                                Dated:




I It is well-settled that when the judge acts as the fact finder, the prejudicial impact of inadmissible evidence is
minimized. See QQID, v. Fears, 836 A.2d 52 (Pa. 2003), citing Com. v. Davis. 421 A.2d l 79 (Pa. 1980) ("Even if
prejudicial information was considered by the trial court, a judge, as fact finder, is presumed to disregard
inadmissible evidence and consider only competent evidence.")
Commonwealth v. Steven Williams
CP-51-CR-0008041-2017

PROOF OF SERVICE

I hereby certify that I am this day caused to be served the foregoing this person(s), and in the
manner indicated below:


Attorney for the Commonwealth:
Larry Goode, Esquire
District Attorney's Office
Three South Perm Square
Philadelphia, PA 19107

Type of Service:               (   ) Personal (X) Regular mail ( ) CJC mailbox ( ) Email

Attorney for Defendant:
Douglas P. Earl, Esquire
1015 Chestnut Street, Suite 902
Philadelphia, PA 19107

Type of Service:               ( ) Personal (X) Regular mail ( ) CJC mailbox ( ) Email



DATED:    O(p { \0 l'W'A
                                              Alejandra J. Whit ey- mith, Esquire
                                              Law Clerk to Hon. ucretia Clemons
                                                                                 Circulated 12/17/2019 1240 PM




                              IN THE COURT OF COMMON PLEAS
lD f g AP!? I 7 PM 3: 5.BIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                             TRIAL DIVISION - CRIMINAL SECTION


 COMMONWEALTH OF PENNSYLVANIA                                   CP-51-CR-0008041-2017

                        v.


             STEVEN WILLIAMS                                    181 EDA 2019


                                            OPINION

 LANE,J.                                                                         April 17, 2019


                            OVERVIEW AND PROCEDURAL HISTORY

         Steven Williams ("Appellant") was convicted of indecent assault of a person less than

 thirteen years of age, 18 Pa.C.S.A. § 3126(A)(7), endangering the welfare ofa child, 18 Pa.C.S.A.

 § 4304(A)(l), and corruption of minors, 18 Pa.C.S.A. § 6301 A(l)(i), on October 26, 2018, after

 a waiver trial. On January 11, 201 9, he was sentenced to a total of seven and a half years to fifteen

 years of imprisonment for those crimes.

        On January l 't, 2019, Appellant filed a notice of appeal. On January 17, Appellant's

 counsel was sent a 1925(b) order to file a statement .of matters complained. On January 24,

 Appellant's counsel requested an extension of time. On January 25, the court granted Appellant's

 counsel an extension of time until twenty-one days after the notes of testimony became available.

        On February 1, 2019, Appellant filed a pro se notice of appeal (425 EDA 2019). On

 February 20, Appellant also filed a pro se, handwritten statement of matters complained




 Commonwealth v. Williams
    corresponding to the case his counsel filed (181 EDA 2019).1 The last notes of testimony became

    available on February 27. Appellant's extraneous appeal was withdrawn and discontinued on

,br"4l"�- ,626 A.2d 1137, 1139-41 (Pa. 1993) (noting that
rather than filing extraneous documents, an appellant should either end counsel's representation or tile an ineffective
assistance of counsel PCRA). In this case, Appellant is represented by counsel. That counsel filed his notice of appeal
and statement of matters complained. Appellant therefore has no legal right to file briefs, and the statement of matters
complained filed by Appellant is a "legal nullity." Ali, 10 A.3d at 293.
2
   Despite Appellant's untimeliness, for expediency's sake, this court is responding to his issues directly. See
Commonwealth v. Thompson, 39 A.3d 335, 340 (Pa. Super.2012) ("When counsel has filed an untimely Rule J 925(b)
statement and the trial court has addressed those issues we need not remand and may address the merits of the issues
presented.").
3
  The only witness to the assault (the child victim) did not remember when she was assaulted, but the evidence
establishes that it was probably between May and June of 2016. The information reads that the incident occurred
between September 2015 and August 2016, but evidence at trial showed that due to Appellant's incarceration and
shifting living arrangements, the children likely only lived with Appellant during the May and June of 2016. N.T.
I 0/26/ l 8 at 78, I 02, 151. Due to the circumstances, this general time frame is satisfactory. See Commonwealth v. Groff,
548 A.2d 1237, 1241 (Pa. Super. 1988) (finding that the date of a single sexual assault on a six-year-old was
sufficiently specific when it was narrowed down from two years in the information to sometime during the summer

Commonwealth v, Williams                                                                                                 2
  at 23. Her grandmother then carried her to Appellant's bed and held her down. Id at 24, 28.

  Appellant touched her vagina with his hand (moving "up and down"), turned her over, got on top

 of her, then touched her buttocks. Id at 25-26. Afterwards, I.A. testified "I went back to sleep with

 my teddy bear, then he did it again." Id. at 31. I .A. later told her sister, A.R. Id at 34.

          I.A. 's thirteen-year-old sister, A.R., testified that two years earlier she and I.A. lived with

 their grandmother and Appellant in an apartment where they "all slept in the same room". Id. at

 86, 90, 91. Their grandmother and Appellant were the only adults who lived with them, and

 Appellant watched I.A. on his own when her grandmother was not present. Id. at 90, 99-100. One

 day, when the girls were alone, I.A., who seemed "sad and scared," asked A.R. if she could keep

 a secret and told her that Appellant touched her on her vagina and buttocks. Id. at 94-95. Afterward,

 A.R. noticed that when Appellant was home, I.A. just sat quietly and watched television, but when

 he left, her demeanor changed and she would get up and play. Id at 100. A.R. made sure that I.A.

 and Appellant were never alone together after that. Id at I 00. Later, they moved to a hotel with

 their grandmother and Appellant and, except for when the girls' great-grandmother (their

grandmother's mother) was visiting, Appellant "was always there." Id. at 98.

         I.A. and A.R. 's mother,               -,J-; R.     , testified that Appellant (.rs 'R.'s_j mother's

boyfriend) assaulted her several times as a child in a similar manner: during the first time, when

:S:�.. was eight, Appellant touched and rubbed her vagina as her mother watched. Id at 115-20.
When she was an adult,        :::r tl,..,   told her mother that because of that incident she did not want

Appellant near her children. Id. at 121-22. However, in September 2015, when the children's

parents were both incarcerated, the children ended up staying with            :r, R,\   mother and Appellant.

Id at 122. After she was released, :r. V\,, went to go see her kids in the hotel they were staying at,


of 1985, noting "the Commonwealth must be allowed a reasonable measure of flexibility when faced with the special
difficulties involved in ascertaining the date of an assault upon a young child.").

Commonwealth v. Williams                                                                                       3
and Appellant was with them. Id. at 127. AR. later told S'.,Ro that Appellant assaulted I.A. while

Joann was incarcerated. Id. at 129-30.

        Colleen Getz, of the Philadelphia Children's Alliance, testified that she spoke to I.A. on

November 30, 2016; a video recording of that meeting was played at trial. Id. at 62, 63, 69. During

that meeting, I.A. identified Appellant as the man who inappropriately touched her inside of her

vagina and on her buttocks while her grandmother watched. Id. at 72, 79, 80 .

                                         . DISCUSSION

1. Appellant's first issue was not before this court.

        In his first issue, Appellant challenges the granting of the motion under rule 404(b)

allowing the Commonwealth to admit other acts evidence relating to        �.. µ..,     . The 404(b)

motion in question was granted by the Honorable Lucretia Clemons on October 2, 2018. On April

17, 2019, pursuant to Pa.R.AP. l 925(a)(l), this court requested that Honorable Judge Clemons

file a judicial opinion supporting its 404(b) decision.

2. There was sufficient evidence to convict Appellant of indecent assault of a person less
    than thirteen years of age, endangering the welfare of a child, and corruption of minors.

    I. Appellant's claims are waived.

        Pennsylvania courts have held that when an appellant challenges the sufficiency of the

evidence for a charge but fails in his court-ordered 1925(b) statement to list the specific elements

that he is disputing, those arguments are waived. See e.g., Commonwealth v. Williams, 959 A.2d

1252, 1257-58 (Pa. Super. 2008). Here, Appellant did not specifically challenge any element of

any the charges: he only relayed generally that the evidence was insufficient.

       Appellant does advance two faulty and unspecific arguments towards the insufficiency of

the evidence: however, neither addresses the elements of any of his convictions. First, he argues

that the Appellant "was not physically present for large periods of time at the residence where the


Commonwealth v. Williams                                                                          4
    incident happened." There is sufficient evidence if, "drawing all proper inferences favorable to the

    Commonwealth, the trier of fact could have determined that all the elements of the crime have

been established beyond a reasonable doubt." Commonwealth v. Rodriquez, 673 A.2d 962, 965

(Pa. Super. 1996). Even assuming, arguendo, that Appellant was not physically present for large

periods of time at the residence where the incident happened, there was still enough evidence that

Appellant watched, lived with, and assaulted I.A. to find Appellant guilty of each crime. Thus, this

does not affect the sufficiency calculation.4

           Appellant also argues that there was not sufficient evidence because there was no physical

evidence. However, physical evidence is not required to find sufficient evidence: testimonial

evidence is enough.5 See Commonwealth v. Johnson, 180 A.3d 474, 481 (Pa. Super. 2018); see

also Commonwealth v. Charlton, 902 A.2d 554, 562 (Pa. Super. 2006). In this case, there was

testimonial evidence of each element of each crime from the victim. N.T. l 0/26/18 at 9, 21-22, 26.

Therefore, there was sufficient evidence.

           As Appellant has not offered any valid challenges to the sufficiency of the evidence, his

claims are waived. However, out of an abundance of caution, this court will still briefly address

why there was sufficient evidence for each conviction.




4
   If Appellant means to argue that his absences from the house equates to not enough evidence that he supervised
I.A. 's welfare or was present for the assault, that must be weighed against the testimony of I.A. and A.R. that he was
in charge of supervising their welfare and was present for the assault. N.T. I 0/26/18 at 17, 24-28, 86, 90, 91, 99-100.
Thus, this would be a weight of the evidence argument rather than a sufficient evidence argument. Appellant did not
preserve any weight of the evidence claims, and thus has waived these arguments. See e.g., Commonwealth v.
Thompson, 93 A.3d 478, 490 (Pa. Super. 2014) ("Failure to properly preserve [a weight of the evidence claim, in a
motion before sentencing or a post-sentence motion] will result in waiver, even if the trial court addresses the issue in
its opinion.").
5 As
      Appellant is not arguing that there was no evidence of his guilt, and merely that there was no physical evidence,
one could argue that this claim goes more towards weight of the evidence than its sufficiency. As Appellant did not
preserve weight of the evidence claims, this is waived. Thompson, 93 A.Jd at 490.

Commonwealth v. Williams                                                                                               5
     II. There was sufficient evidence to find Appellant guilty of all three charges.

         A challenge to the sufficiency of the evidence is a question oflaw requiring a plenary scope

 of review. Commonwealth v. Snyder, 870 A.2d 336, 346 (Pa. Super. 2005). The Courts use the

 following standard to determine the sufficiency of evidence admitted at trial:

        In determining whether the evidence was sufficient to support a conviction, we
        review the evidence admitted during the trial along with any reasonable inferences
        that may be drawn from that evidence in the light most favorable to the
        Commonwealth as the verdict winner. If we conclude, based on that review, that
        the finder of fact could have found every element of the crime beyond a reasonable
        doubt, we must sustain the conviction.

 Commonwealth v. James, 46 A.3d 776, 779 (Pa. Super. 2012). At trial, the Commonwealth may

sustain its burden of proof on circumstantial evidence alone. Commonwealth v. Conaway, 791

A.2d 359, 363 (Pa. Super. 2002) (citations omitted). Convictions may be found based solely on

the testimony of a single witness. Johnson, 180 A.3d at 481 (holding that "the uncorroborated

testimony of a single witness is sufficient to sustain a conviction for a criminal offense, so long as

that testimony addresses every element of the charged crime."); see also Charlton, 902 A.2d at

562 (holding that the court has "long-recognized" that the uncorroborated testimony of a sexual

assault victim is sufficient to convict a defendant). The trier of fact, while passing upon the

credibility of witnesses and the weight of the evidence produced, is free to believe all, part or none

of the evidence. Commonwealth v. Passmore, 857 A.2d 697, 706 (Pa. Super. 2004). Any doubts

regarding a defendant's guilt may be resolved by the fact-finder unless the evidence is so weak and

inconclusive that as a matter of law no probability of fact may be drawn from the combined

circumstances. Id.

       In the case at hand, Appellant was properly found guilty of indecent assault of a person

less than thirteen years of age, 18 Pa.C.S.A. § 3126(A)(7). A person is guilty of this crime if he:




Commonwealth v. Williams                                                                              6
         has indecent contact with the complainant, causes the complainant to have indecent
         contact with the person or intentionally causes the complainant to come into contact
         with seminal fluid, urine or feces for the purpose of arousing sexual desire in the
         person or the complainant and: ... the complainant is less than 13 years of age.

 18 Pa.C.S.A. § 3126(A)(7). Indecent contact consists of "[a]ny touching of the sexual or other

 intimate parts of the person for the purpose of arousing or gratifying sexual desire, in any person."

 18 Pa.C.S.A. § 3101. The victim in this case testified that when she was five years old, the

 Appellant touched her vagina and buttocks with his hand (moving his hand "up and down") while

 on top of her. N.T. 10/26/18 at 9, 21-22, 26. This testimony directly fulfills the requirements of

the statute; as a result, there was sufficient evidence of indecent assault. See Johnson, 180 A.3d at

481 (finding that testimony alone is sufficient evidence).

        There was also sufficient evidence to find Appellant guilty of endangering the welfare of

a child. A person is guilty of this crime when a "parent, guardian or other person supervising the

welfare of a child under I 8 years of age, or a person that employs or supervises such a person,

commits an offense if he knowingly endangers the welfare of the child by violating a duty of care,

protection or support. 18 Pa.C.S .A. § 4304(A)(l ). There was testimony at trial (from both A.R.
                       ,I




and I.A.) that A.R. and I.A. lived with Appellant, that Appellant and their grandmother were the

only two adults in the house, and that they "all slept in the same room." N.T. l 0/26/18 at 17-20,

90-91. A.R. also testified that Appellant watched the younger children, including the victim, on

his own when her grandmother was not present. Id. at 99-100. They then moved to a hotel, and

when the girls' -     -grandmother was not around, Appellant "was always there." Id. at 98. The

fact that Appellant lived with the victim and watched her on his own is enough to show that he

was, at the very least, a "person supervising the welfare" of the victim. 18 Pa.C.S.A. § 4304(A)(l).

As sexually assaulting a child certainly is endangering her welfare, there was sufficient evidence

to convict Appellant of this offense.


Commonwealth v. Williams                                                                            7
        Finally, there was sufficient evidence to find Appellant guilty of corruption of minors, 18

Pa.C.S.A. § 6301(A)(l)(i). A person is guilty of this crime if he, "[ejxcept as provided in

subparagraph (ii) [dealing with courses of conduct], being of the age of 18 years and upwards, by

any act corrupts or tends to corrupt the morals of any minor less than 18 years of age ... " 18

Pa.C.S.A. § 6301 (A)(l)(i). Acts which would corrupt the morals of any minor include acts that

"would offend the common sense of the community and the sense of decency, propriety and

morality, which most people entertain." Commonwealth v. Leatherby, 116 A.3d 73, 82 (Pa. Super.

2015) (finding sufficient evidence of corruption of minors where the defendant sexually abused

his three young stepdaughters). The evidence at trial showed that Appellant was over the age of

eighteen, the victim was under the age of eighteen, and Appellant sexually abused the victim. N.T.

l 0/26/18 at 9, 29, 150. Our courts have held multiple times that sexually abusing a minor tends to

corrupt their morals as it would offend a reasonable person's sense of decency. Leatherby, 116

A.3d at 82; Commonwealth v. Strafford, 194 A.3d I 68, 170 (Pa.2018) (finding sufficient evidence

of indecent assault of a person less than 13 years of age and corruption of minors when the adult

defendant sexually abused an eight-year-old victim). Therefore, there was sufficient evidence of

corruption of minors.

                                         CONCLUSION

       After reading the applicable evidence, statutes, case laws, and rules, this court has

concluded that there are no prejudicial or reversible errors in Appellant's case and that,

respectfully, the court's decision should be affirmed,




                                                                                          Lane, .J.

Commonwealth v. Williams                                                                          8